DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 depends on claim 5. Claim 5 describes the projection unit arranged on an instrument panel, an A pillar, a rear-view mirror, a center console, or a roof. (Emphasis added.) Claim 6 describes the light guide guided through the A pillar, when claim 5 does not necessarily require an A pillar. Claim 6 is not clear because the claims do not explain where the projection unit is arranged when the light guide is guided through the A pillar. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-7 and 9-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2534151 A Jaguar Land Rover Limited (herein “Jaguar”) in view of US 9,715,110 B1 Brown et al. (herein “Brown”).
Regarding claim 1, Jaguar discloses a head-up display system (1) for a motor vehicle, comprising: a projection unit (3) for providing a display image; a transparent light-guide display panel (eg VIMG2) having a display surface for outputting a display image, which display image is coupled into the display panel via an input coupling region (23), on a display surface; and a light guide (35), which does not extend rectilinearly, for guiding the display image from the projection unit to the input coupling region of the display panel (see page 7, line 1 through page 8, line 4; page 12 lines 12-16; Figs. 3, 4, 7, and 8).
Jaguar is silent as to, but Brown discloses the transparent light-guide display panel is holographic. Brown teaches that this allows for excellent image quality. Therefore, it would have been obvious to one of ordinary skill in the art to have the light display panel of Jaguar be a holographic light-display panel so as to have excellent image quality as taught by Brown. 
Regarding claim 2, Jaguar is silent as to, but Brown discloses the display panel comprises an input grating (202), a deflection grating (204) and an output grating (206), wherein as the input coupling region, the input grating couples the display image in and directs the display image onto the deflection grating, the deflection grating directs the display image onto the output grating, and the output grating couples the display image out of the display panel (col. 7, lines 30-44). Brown teaches that this provides excellent image quality. Therefore, it would have been obvious to one of ordinary skill in the art to use gratings, which are well known and readily available, to improve the image quality.
Regarding claim 3, Jaguar discloses the light guide has a flexible design (fiber bundle, see page 12, lines 12-14).

Regarding claims 5 and 6, Jaguar discloses a motor vehicle, comprising: a head-up display system according to claim 1 (see rejection above), wherein the projection unit is arranged on or in an instrument panel, an A pillar, a rear-view mirror, a center console, or a roof (see page 5, lines 4-19).
Regarding claim 7, Jaguar discloses the display panel is arranged in a field of view of a driver in front of a windshield of the motor vehicle (see page 5, lines 4-19).
Regarding claim 9, Jaguar is silent as to, but Brown discloses the display panel comprises an input grating (202), a deflection grating (204) and an output grating (206), wherein as the input coupling region, the input grating couples the display image in and directs the display image onto the deflection grating, the deflection grating directs the display image onto the output grating, and the output grating couples the display image out of the display panel, with the deflection grating being arranged between the output grating and an instrument panel of the motor vehicle (col. 7, lines 30-44). Brown teaches that this provides excellent image quality. Therefore, it would have been obvious to one of ordinary skill in the art to use gratings, which are well known and readily available, to improve the image quality.
Regarding claims 10-12, Jaguar is silent as to, but Brown discloses the display panel is inclined parallel to the windshield or, with respect to the vertical direction of the windshield, toward the driver such that a surface normal of the display panel and the viewing direction of the driver enclose an angle of no more than 20° (see col. 9, lines 60-67). Brown teaches that this controls the field of view. Therefore it would have been obvious to one of ordinary skill in the art to optimize the angle for the best field of view.
Regarding claims 13, Jaguar is silent as to, but Brown discloses the input coupling of the light guide into the display panel is effected substantially horizontally or in the direction of a viewing plane of the driver (see col. 6, line 64 through col. 7, line 2). Brown teaches that this allows for adjustment 
Regarding claim 14, Jaguar discloses a second head-up display system (VIMG1), wherein a projection unit is arranged in the instrument panel which projects a display image onto a combination surface of the windshield such that a further display image is directed into an eye region of the driver (see page 7, line 1 through page 8, line 4; page 12 lines 12-16; Figs. 3, 4, 7, and 8).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2534151 A Jaguar Land Rover Limited (herein “Jaguar”) in view of WO 2016/208529 A1 Konica Minolta Inc. (herein “Minolta”).
Regarding claim 8, Jaguar is silent as to, but Minolta discloses outer edges of the display panel are beveled, with the bevel extending in the viewing direction of the driver (see Abstract; paras [0023-0025], Figs. 4 and 5). It would have been obvious to one of ordinary skill in the art to optimize the shape (beveled) to provide the best field of view and comfort level to the user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883